DETAILED ACTION
	This rejection is in response to Amendments filed on 01/13/2021.
	Claims 1-23 are currently pending and have been examined. 
	Claims 21-23 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
Applicant’s arguments, see page 8, filed 01/13/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
	With respect to applicant’s arguments that Shen and Counterman do not teach “determining that the device has been configured based on the configuration command; and sending a status message indicating that the device has been configured…,” Examiner respectfully disagrees. 
Shen teaches determining that the device has been configured based on the configuration command; and sending a status message indicating that the device has been configured …. because Shen teaches that a message regarding the status of the configuration of the device is issued if the configuration was downloaded successful and the download is successful in response to receiving the configuration files and after the device is operational.  (Shen, [0122]; [0175]; [0197]). 
Applicant’s arguments on pages 8-12 of remarks filed on 01/13/2021 with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
There is insufficient antecedent basis for the following limitations in 
	Claim 1, 13, and 20 recite
the customer location.
Claim 4 recites
a customer location.
All dependent claims inherit the same deficiencies as independent claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7, 10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (Pub. No.: US 2006/0050862 A1, hereinafter “Shen”) in view of Counterman (Pub. No.: US 2009/0132682 A1, hereinafter “Counterman”) in further view of Kothandaraman et al. (Pub. No.: US 2015/0127412 A1, hereinafter “Kothandaraman”) and even further view of Mammoliti et al. (US Pub. No. 20070115962 A1, hereinafter “Mammoliti”).

Regarding claim 1, 13, and 20
Shen discloses a method of staging devices, comprising: utilizing a computing device comprising a memory and a processor, the memory storing a set of instructions that are executed by the processor to perform a set of operations comprising (Shen, [0272]: memory stores instructions executed by processor): 
receiving a device configuration request, the device configuration request associated with an order parameter, …(Shen, [0021]: receiving a service request that specifies a service to be provided to the customer premises equipment (CPE); [0115]: service request includes type of service requested and parameters; [0142]: a CPE configuration service; [0119], [0131], [0156-0157], Table 6, [0212]); 
searching an inventory of devices for the device associated with the device configuration request (Shen, [0238]: the process checks to determine whether a corresponding CPE object already exists in the Inventory of CPE configuration service,[0200]: CPE object in inventory includes these attributes:  device type and model as well as device name; Table 6, [0212-0213], [0187]; [0250]); 
issuing a configuration command to the device…. as defined by the device configuration request (Shen, [0119]: configuring a CPE achieved by first collecting one or more configuration parameter values, based on input from service request; [0120]: A set of configuration data is generated based on a template that corresponds to the device; [0121]: pushes a configuration file to the CPE device..send configuration file down to CPE).
Shen discloses order parameters (Shen, [0021]; [0115]; [0142]; [0119], [0131], [0156-0157], Table 6, [0212]) but does not explicitly disclose:
the order parameter comprising a customer delivery location associated with delivery of a device.
selecting, based at least on the order parameter, a physical staging location to which to send the device to be configured before delivery to the customer location, the physical staging location satisfying the order parameter, wherein the device is sent to the physical staging location before delivery to the customer delivery location, and wherein the device is sent to the customer delivery location from the physical staging location; 
verifying that the device at the physical staging location includes predetermined hardware and software components based at least on the order parameter; and
issuing a configuration command to the device at the physical staging location as defined by the device configuration request (emphasis added).  
However, Counterman discloses that it is known to include:
verifying that the device at the physical staging location includes predetermined hardware and software components based at least on the order parameter (Counterman, [0036]: detect and authenticate device at location of device which may include a local store; [0031]: a device may be directed to verify device information as well as device hardware and software checks prior to configuring the device; [0040]; [0025-0026]); and
issuing a configuration command to the device at the physical staging location as defined by the device configuration request (Counterman, Fig. 3, [0045-0046]: device may be authorized to obtain a service based on location of the device, if device is authorized, then authenticator allows device to receive configuration information; [0010]: devices may receive data to and/or from managed 116 representing configuration data; [0015]: provide device configuration information to the device).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Shen with Counterman to include the aforementioned limitations since such a modification would have been predictable. Shen continues to teach a configuring the device except now securely authenticating the device and configuring the device at a physical staging location is taught according to the teaching of Counterman (Counterman, paragraph [0007]). This is a predictable result of the combination.
The combination of Shen and Counterman does not explicitly teach:
the order parameter comprising a customer delivery location associated with delivery of a device.
selecting, based on the order parameter, a physical staging location to which to send the device to be configured before delivery to the customer location, the physical staging location satisfying the order parameter, wherein the device is sent to the physical staging location before delivery to the customer delivery location, and wherein the device is sent to the customer delivery location from the physical staging location.
However, Kothandaraman teaches that it is known to include:
the order parameter comprising a customer delivery location associated with delivery of a device (Kothandaraman, [0028-0029]: customer order systems may provide the customer's order to a fulfillment system; [0039]: the fulfillment system may be selected based on the location of a user placing the order, or the location that items in the order are to be shipped).
selecting, based at least on the order parameter, a physical staging location…, the physical staging location satisfying the order parameter, wherein the device is sent to the physical staging location before delivery to the customer delivery location, and wherein the device is sent to the customer delivery location from the physical staging location (Kothandaraman, [0014]: physical item fulfillment system; [0029]: fulfillment system selects warehouse locations to fulfill orders for physical items, selects a shipping method, and causes the physical item to be shipped to the customer; [0039]: the fulfillment system may be selected based on the location of a user placing the order, or the location that items in the order are to be shipped; FIG. 3, items 304 and 310, [0052]: locate warehouse with item that is closest to user; [0013]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Shen and Counterman with Kothandaraman to include the aforementioned limitations since such a modification would have been predictable. Shen and Counterman would continue to teach the device configuration request based on the order parameter except now a warehouse from which to ship the physical item and the shipping method to use to ship the physical item is selected according to the teachings of Kothandaraman. (Kothandaraman, paragraph [0010-0011]). This is a predictable result of the combination.
However, Mammoliti teaches that it is known to include:
a physical staging location to which to send the device to be configured before delivery to the customer location (Mammoliti, [0016]: device is configured in a staging center before the device is shipped to the customer premises).

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Shen, Counterman, Kothandaraman, and Mammoliti to include the aforementioned limitations since such a modification would be predictable. Specifically, Shen, Counterman, Kothandaraman would continue to teach a physical staging location except now the device is sent to the physical staging location to be configured before delivery to the customer according to the teachings of Mammoliti. This is a predictable result of the combination. 



Regarding claim 2
 The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the method of claim 1, as well as: 
wherein the device configuration request is associated with an order for a telecommunications service, the order for the telecommunications service comprising the order parameter (Shen, [0021]: automate customer premises equipment provisioning in a next generation telecommunications network…receiving a service request for service to be provided to the customer premises equipment); and 
wherein issuing of the configuration command to the device as defined by the device configuration request and installing the device in a customer network extends the telecommunication service to the customer network according to the order parameter (Shen, [0119]: configuring a CPE achieved by first collecting one or more configuration parameter values, based on input from service request;[0120]: A set of configuration data is generated based on a template that corresponds to the device; [0121]: pushes a configuration file to the CPE device..send configuration file down to CPE; [0142-0144]: CPE configuration using network connection).  

Regarding claim 7 
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the method of claim 1, as well as
further comprising utilizing the computing device to load the device with a predetermined resource configuration to enable network elements of a telecommunications network to access the device (Shen, [0158]: The configuration file is later downloaded to a proxy element of a DSLAM device, and then to the CPE device; [0016], [0177], [0184]).

Regarding claim 10
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the method of claim 1, as well as:
further comprising modifying a firmware or an operating system of the device to a predetermined version that extends a telecommunications service to a customer network using the device (Shen, [0249]: subscription modification request to modify operation and file for configuration update; [0252]: configuration file is then sent to a file server, and overwrites any existing previous version of the update file).  

Regarding claim 12
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the method of claim 1, as well as:
further comprising transmitting a status message about the configuration command to a display device (Shen, [0122]: message about the status of configuration is published; [0201]: message is displayed via GUI [0135], [0149], [0268-0269]).  

Regarding claim 14
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the system of claim 13, as well as:
the physical staging location comprising a physical warehouse and a specific geographic location associated with a telecommunications network of a service provider (Counterman, [0036]: location of the attached device may include a physical location such as branch office, local store, or other location; [0045]:  a device is authorized to obtain one or more services or access to a network based on location of the device; [0054]: telecommunication services; [0040]), 

Regarding claim 16
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the system of claim 13, as well as: 
wherein an operating system of the network device is modified by the computing device to match specifications predetermined as being optimal to provide the telecommunications service (Shen, [0249]: subscription modification of operation, configuration file; [0220]: pre-defined template file that maybe over-ridden; Table 4, [0104]: matching information assigned to CPE).


Regarding claim 17
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the system of claim 13, as well as: 
wherein the configuration command is one of a plurality of automated configuration commands issued by the computing device and associated with the network device configuration request to prepare the network device to provide a telecommunications service (Shen, [0119]: configuring a CPE achieved by first collecting one or more configuration parameter values, based on input from service request;[0120]: A set of configuration data is generated based on a template that corresponds to the device; [0121]: the provisioning system directly sends the configuration down to the CPE; [0142-0144]: CPE configuration using network connection; [0111-0112]).  


Regarding claim 18 
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the system of claim 13, as well as: 
wherein the network device comprises a new customer premise equipment (CPE), the network device configured with factory settings from a manufacturer before the computing device issues the configuration command (Shen, [0112]: In this context, “CPE device” refers to any customer premises equipment that may benefit from an automated provisioning approach; [0192]: each CPE configuration service650 installation has a set of default system configuration data in a configuration file; [0131]: CPE configuration parameter values from the service request that was previously received. Such parameter values may include CPE information (e.g., vendor, type, model etc.)). 27 53554639.9 Attorney Docket No.: 0572-US-U1 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shen, Counterman, Kothandaraman, and Mammoliti as applied to claim 1 above, and further in view of Rivoir (Pub. No.: US 2011/0276302 A1, hereinafter “Rivoir”).

Regarding claim 3 
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the method of claim 1: 
wherein the configuration command is defined by a communication protocol specifically used for communicating with the device (Shen, [0022], [0121], [0142], [0274]); and 
the configuration 2453554639.9Attorney Docket No.: 0572-US-U1(065183-543347)command is issued to the device …to automate configuration (Shen, [0111]: delivering final configuration data to the CPEs…automatically configure CPE device; [0117], [0177])
 wherein verifying that the device includes predetermined hardware and software components comprises determining that the device includes a predetermined type of network device and a predetermined version of an operating system and firmware (Counterman, [0036]: detect and authenticate device at location of device which may include a local store; [0031]: a device may be directed to verify operating system version and device information as well as device hardware and software checks prior to configuring the device; [0040]).  
The combination of Shen, Counterman, Kothandaraman, and Mammoliti does not explicitly teach:
the configuration 2453554639.9Attorney Docket No.: 0572-US-U1(065183-543347)command is issued to the device using a finite-state machine to automate configuration (emphasis added).
However, Rivior teaches that it is known to include:
the configuration 2453554639.9Attorney Docket No.: 0572-US-U1(065183-543347)command is issued to the device using a finite-state machine to automate configuration (Rivoir, [0117]: a finite state machine (FSM), for example, to generate the output signal at the output 422 in accordance with a communication protocol of the device-under-test; [0119]: the state machine 510 may be configured to provide a signal to the device-under-test).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Shen, Counterman, Kothandaraman, and Mammoliti with Rivoir to include the configuration 2453554639.9Attorney Docket No.: 0572-US-U1(065183-543347)command is issued to the device using a finite-state machine to automate configuration (emphasis added) since such a modification would have been predictable. The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches a configuration command except now a finite state machine to output signals or commands to a device is taught according to the teachings of Rivoir.  (Rivoir, paragraph [0117] and 0119]).  This is a predictable result of the combination. 


Claim 4, 8, 11, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shen, Counterman, Kothandaraman, and Mammoliti as applied to claim 1 above, and further in view of Lucas (Pub. No.: US 2007/0124216 A1, hereinafter “Lucas”).

Regarding claim 4
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the method of claim 1, except for: 
wherein the order parameter is associated with a delivery time, further comprising: searching the inventory of devices to determine whether the device is available at an additional physical staging location; and
accessing shipping information about the physical staging location and the additional physical staging location from at least one shipping computing device, the shipping information comprising information about an estimated cost and available shipping options to ship the device to a customer location, 
wherein selecting the physical staging location is further based at least on the delivery time and on the shipping information associated with the physical staging location exceeding an estimated cost and available shipping options predetermined threshold.  
However, Lucas teaches that it is known to include:
wherein the order parameter is associated with a delivery time, further comprising: searching the inventory of devices to determine whether the device is available at an additional physical staging location; and
 (Lucas, FIG. 3-6, [0017]: a search request to generate a search in said database(s) for current availability and current location of such inventory item; [0229] and [0321]: anticipated delivery time; [0032]: search location inventory item which is actually available for sale by one or more sellers; [0133]; [0058]; [0176]); 
accessing shipping information about the physical staging location and the additional physical staging location from at least one shipping computing device, the shipping information comprising information about an estimated cost and available shipping options to ship the device to a customer location, (Lucas, [0175]: shipping information; [0183]: customer address; [0237]: calculate shipping costs as each order is processed… orders are placed which can include expedited delivery and other options as specified by a customer…; [0239]: mailing address, shipping address); and 
wherein selecting the physical staging location is further based at least on the delivery time and on the shipping information associated with the physical staging location exceeding an estimated cost and available shipping options predetermined threshold (Lucas, [0112]: location information is restricted to a specified proximity limit in relation to a specified location; [0129]: If the user wants to input his/her address after locating a particular item a secondary page will provide the exact distance from the users home/business address to the location chosen; [0053]; [0058]; [0256]: limit a price to the maximum discount; [0128-0129]; [0133]; [0176]; [0229]; [0317]; [0321]).  

 

Regarding claim 8 
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the method of claim 1, except for
wherein the order parameter further comprises a requested delivery date for the device
However, Lucas teaches that it is known to include:
wherein the order parameter further comprises a requested delivery date for the device (Lucas, [0175]: shipping information; [0183]: customer address; [0237]: calculate shipping costs as each order is processed… orders are placed which can include expedited delivery and other options as specified by a customer…; [0239]: mailing address, shipping address; [0176]: estimated delivery time).
The motivation to combine Shen, Counterman, Kothandaraman, and Mammoliti with Lucas is the same as set forth above in claim 4. 

Regarding claim 11
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the method of claim 1, except for:
further comprising selecting the physical staging location by utilizing a predetermined rule limiting the physical staging location to a warehouse that can ship the device in time to meet a customer requested delivery date.
However, Lucas teaches that it is known to include:
further comprising selecting the physical staging location by utilizing a predetermined rule limiting the physical staging location to a warehouse that can ship the device in time to meet a customer requested delivery date (Lucas, [0175]: shipping information; [0183]: customer address; [0229]: Supplier inventories to determine quantities available, physical location, anticipated delivery times; [0237]: calculate shipping costs as each order is processed… orders are placed which can include expedited delivery and other options as specified by a customer…; [0239]: mailing address, shipping address; [0176]: estimated delivery time.  
The motivation to combine Shen, Counterman, Kothandaraman, and Mammoliti with Lucas is the same as set forth above in claim 4. 

Regarding claim 19 
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the system of claim 14, as well as:
wherein the physical staging location is selected by the computing device (Counterman, [0045]: a device may obtain service based on service type requested and location of the device; [0036], [0040]).
The combination of Shen, Counterman, Kothandaraman, and Mammoliti does not teach
using a shipping information associated with the physical staging location, the shipping information accessed from one or more shipping computing devices
However, Lucas teaches that it is known to include:
using a shipping information associated with the physical staging location, the shipping information accessed from one or more shipping computing devices (Lucas, [0239]: specify a shipping address; [0112]; [0129]; [0053]; [0128-0129]).  
The motivation to combine Shen, Counterman, Kothandaraman, and Mammoliti with Lucas is the same as set forth above in claim 4. 

Claim 5-6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shen, Counterman, Kothandaraman, and Mammoliti teaches as applied to claim 1 above, and further in view of Barron et al. (Pub. No.: US 2015/0331894 A1, hereinafter “Barron”).

Regarding claim 5
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the method of claim 1, as well as the device comprising a specific type of customer premise equipment (Shen, [0112]; [0192]; [0131]), except for: 
further comprising: providing a console server-switch pair at the physical staging location in communication with a bay housing the device; and transmitting a request to the console server-switch pair to confirm that the bay houses the device, the device … assigned for the bay.  
However, Barron teaches that it is known to include:
further comprising: providing a console server-switch pair at the physical staging location in communication with a bay housing the device; and transmitting a request to the console server-switch pair to confirm that the bay houses the device, the device … assigned for the bay (Barron, [0014]: The storage system determines a disk shelf and a bay that the storage device is installed in and determines a stack or connection path that the storage device is coupled to. The stack corresponds to the enclosure in which the disk shelf is mounted. From this information, the storage system assigns a name to the storage device based on a combination of the stack, the disk shelf, and/or the bay number; [0037]: storage 102 queries the stack table 500 to determine whether each disk shelf 208 on a given stack maps to the same stack ID in the stack table 500; [0018]: data transaction with storage controller is communicatively coupled to device over a network; [0042]: mapping shelf identifiers to stack identifiers; claim 8,FIG. 6, [0031], [0033]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Shen, Counterman, Kothandaraman, and Mammoliti with Barron to include the aforementioned limitations since such a modification would be predictable. Specifically, Shen, Counterman, Kothandaraman, and Mammoliti would continue to teach a physical staging location except now providing a console server-switch pair at the physical staging location in communication with a bay housing the device; and transmitting a request to the console server-switch pair to confirm that the bay houses the device is taught according to the teachings of Barron. (Barron, paragraph [0003-0004]). This is a predictable result of the combination. 

  	



Regarding claim 6 
The combination of Shen, Counterman, Kothandaraman, Mammoliti, and Barron teaches the method of claim 5, as well as further comprising: 
establishing a configuration virtual local area network (VLAN) between the console server-switch pair and the device using a dynamic host configuration protocol (DHCP) (Shen, [0144]:  CPE configuration service 650 is supported by a DNS server 656 and by a DHCP server 657. The CPE configuration service 650 is also communicatively coupled to a WAN manager 658, which manages WAN elements such as switch 614C; [0279]: a local area network (LAN); FIG.1 [0005-0007]); 
establishing a communication link between the computing device and the device; transmitting an instruction from the computing device to the console server-switch pair to issue the configuration command; and 25 53554639.9 Attorney Docket No.: 0572-US-U1 (065183-543347)utilizing the console server-switch pair to issue the configuration command to the device as instructed by the computing device (Shen, [0137]: Each CPE device 604A, 604B is communicatively coupled to an access device; such an access device may be one or more DSLAM devices 606A, 606B; [0167]: the device undergoing configuration is CPE device 604D, which receives DSL network access under supervision of DSLAM 606C. The DSLAM is communicatively coupled to a switch 614D, which is coupled to an IP network 612A and to other network elements via a router 806; [0096], FIG. 8A, [0167]).  
 

Regarding claim 9 
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the method of claim 1, except for: 
further comprising staging the device using a predetermined bay of a plurality of bays of a rack at the physical staging location, the predetermined bay selected using a queue system with the predetermined bay being in a first position of the queue system.  
However, Barron teaches that it is known to include:
further comprising staging the device using a predetermined bay of a plurality of bays of a rack at the physical staging location, the predetermined bay selected using a queue system with the predetermined bay being in a first position of the queue system (Barron, [0022]: The bays210 may be numbered for reference, and for a multiple-drive bay 210 that is capable of holding more than one storage device 106, each position within the bay 210 may also be numbered for reference; [0031]; [0024]; [0019], [0036], [0039]).

Regarding claim 15 
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the system of claim 14, except for:
wherein the computing device locates a bay at the physical staging location and verifies that the bay is available for use and in a first position of a queue system. 
However, Barron teaches that it is known to include:
wherein the computing device locates a bay at the physical staging location and verifies that the bay is available for use and in a first position of a queue system. (Barron, [0014]: the storage system assigns a name to the storage device based on a combination of the stack, the disk shelf, and/or the bay number; [0037]: storage system 102 queries the stack table 500 to determine whether each disk shelf 208 on a given stack maps to the same stack ID in the stack table 500; [0018]: data transaction with storage controller is communicatively coupled to device over a network; [0042]: mapping shelf identifiers to stack identifiers; [0015], claim 8,FIG. 6, [0031-0033]). 








Claims 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shen, Counterman, Kothandaraman, and Mammoliti teaches as applied to claim 1 above, and further in view of Ladden et al. (Pub. No.: US 2016/0171438 A1, hereinafter “Ladden”).

Regarding claims 21, 22, and 23
The combination of Shen, Counterman, Kothandaraman, and Mammoliti teaches the method of claim 1, further comprising: 
determining that the device has been configured based on the configuration command; and sending a status message indicating that the device has been configured ….(Shen, [0122]: listens for an event or other notification from the CPE device about the status of configuration and issue an acknowledgment message if the configuration was correctly downloaded; [0175]: In response to receiving the configuration file, and after the CPE device is operational, the CPE device reflects a successful download; [0197]: The provisioning state value identifies the then-current state of CPE configuration file generation); 
The combination of Shen, Counterman, Kothandaraman, and Mammoliti does not teach:
sending a status message indicating that the device…and is to be delivered from the physical staging location to the customer delivery location. 
However, Ladden teaches that it is known to include:
sending a status message indicating that the device…and is to be delivered from the physical staging location to the customer delivery location (Ladden, fig. 13, 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Shen, Counterman, Kothandaraman, and Mammoliti with Ladden to include the aforementioned limitations since such a modification would be predictable. Specifically, Shen, Counterman, Kothandaraman, and Mammoliti would continue to teach sending a status message except now the status message indicates that the item is ready for delivery according to the teachings of Ladden. (Ladden, paragraph [0002-0003]). This is a predictable result of the combination. 











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
                                                                                                                                                                                                      /MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684